                         Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 1 of 7
AO 245B (Rev. /1)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                       'LVWULFWRI0DVVDFKXVHWWV
                                                                          )
             UNITED STATES OF AMERICA                                     )         JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                           Matthew Haviland
                                                                          )
                                                                                    Case Number: 1         19 cr    10312        - 1        - LTS
                                                                          )
                                                                          )         USM Number: 01518-138
                                                                          )
                                                                          )          Ian Gold
                                                                          )         Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)           1, 2-3

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section                Nature of Offense                                                           Offense Ended                Count
18 U.S.C. § 2261A(2)          Stalking                                                                         03/10/19           1
18 U.S.C. § 875(c)            Use of Interstate and Foreign Commerce to Transmit a Threat to Injure            03/16/19           2, 3
                              Another Person



       The defendant is sentenced as provided in pages 2 through                6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                          8/5/2020
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge

                                                                                    The Honorable Leo T. Sorokin
                                                                                    Judge, U.S. District Court
                                                                         Name and Title of Judge


                                                                          8/6/2020
                                                                         Date
                          Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 2 of 7
AO 245B (Rev./1) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                     Judgment — Page     2       of   6
 DEFENDANT: Matthew Haviland
 CASE NUMBER:              1 19 cr        10312    - 1      - LTS

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:          21 month(s)
     This term consists of terms of 21 months on Counts 1-3, such terms to run concurrently




       G
       ✔ The court makes the following recommendations to the Bureau of Prisons:


     The defendant participate in substance abuse treatment while in Bureau of Prisons’ custody.
     The defendant participate in psychological care for his mental health needs.


       G
       ✔ The defendant is remanded to the custody of the United States Marshal.

       G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

       G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 a                                                  , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                         Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 3 of 7
AO 245B (Rev. /1) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                        Judgment—Page     3     of        6
DEFENDANT: Matthew Haviland
CASE NUMBER: 1 19 cr 10312                           - 1    - LTS
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :                         3 year(s)
 This term consists of terms of 3 years on Counts 1-3, to be served concurrently




                                                     MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     G
       ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
           reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
6.     G   You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 4 of 7
AO 245B (Rev. /1) Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         6
DEFENDANT: Matthew Haviland
CASE NUMBER:    1 19 cr 10312                          - 1   - LTS

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                        Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 5 of 7
AO 245B (Rev. /1) Judgment in a Criminal Case
                       Sheet 3C — Supervised Release
                                                                                              Judgment—Page
                                                                                                               8     of
                                                                                                                              6
DEFENDANT: Matthew Haviland
CASE NUMBER:             1 19 cr         10312         - 1   - LTS

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
  1. You must not knowingly have any contact, direct or indirect, with the victims. You shall stay away from the victims and
  abortion clinics. You shall not knowingly contact, directly or indirectly, the clients, staff or medical providers of abortion
  clinics or the abortion clinics.

  2. You must participate in a program for substance abuse counseling as directed by the Probation Office, which program
  may include testing, not to exceed 104 drug tests per year to determine whether you have reverted to the use of alcohol or
  drugs

  3. You are prohibited from drinking alcohol.

  4. You must participate in a mental health treatment program including inpatient or other residential treatment as directed
  by the Probation Office. You shall not miss any appointments or otherwise disregard the treatment requirements of the
  mental health treatment program, unless excused by your probation officer.

  5. You must take all medications as directed by your mental health treatment provider.

  6. You are prohibited from using existing internet accounts, creating new internet accounts or using the internet accounts
  of others without the prior permission of Probation. You are prohibited from using internet capable devices without the
  prior permission of Probation. You must permit Probation to install computer internet monitoring software on approved
  internet capable devices. You shall not attempt to remove or otherwise defeat such systems and you must allow Probation
  to examine internet capable devices and receive data from them at any reasonable time. You may use a computer or
  internet capable device for work purposes provided Probation has previously approved the use of the computer or device.

  7. You shall not participate in video games that involve the killing or other violence to human beings or the representation
  of human beings.

  8. You are to reside for a period of up to 6 months in a Residential Re-Entry Center in Rhode Island, or until a suitable
  residence is approved by probation, and must observe the rules of that facility. Residence in a treatment facility takes
  precedence over this condition.

  9. You must advise anyone using the monitored internet capable devices that those devices are being monitored by the
  Probation Office.

  10. You shall consent to share mental health information with probation.

  11. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
  Condition # 2, 4, 6), based on the ability to pay or availability of third-party payment.
                        Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 6 of 7
AO 245B(Rev. /1) Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                              Judgment—Page    5     of        6
DEFENDANT: Matthew Haviland
CASE NUMBER: 1 19 cr                    10312          - 1   - LTS

                                         SPECIAL CONDITIONS OF SUPERVISION
   1. You must not knowingly have any contact, direct or indirect, with the victims. You shall stay away from the victims and
   abortion clinics. You shall not knowingly contact, directly or indirectly, the clients, staff or medical providers of abortion
   clinics or the abortion clinics.

   2. You must participate in a program for substance abuse counseling as directed by the Probation Office, which program
   may include testing, not to exceed 104 drug tests per year to determine whether you have reverted to the use of alcohol or
   drugs

   3. You are prohibited from drinking alcohol.

   4. You must participate in a mental health treatment program including inpatient or other residential treatment as directed
   by the Probation Office. You shall not miss any appointments or otherwise disregard the treatment requirements of the
   mental health treatment program, unless excused by your probation officer.

   5. You must take all medications as directed by your mental health treatment provider.

   6. You are prohibited from using existing internet accounts, creating new internet accounts or using the internet accounts
   of others without the prior permission of Probation. You are prohibited from using internet capable devices without the
   prior permission of Probation. You must permit Probation to install computer internet monitoring software on approved
   internet capable devices. You shall not attempt to remove or otherwise defeat such systems and you must allow Probation
   to examine internet capable devices and receive data from them at any reasonable time. You may use a computer or
   internet capable device for work purposes provided Probation has previously approved the use of the computer or device.

   7. You shall not participate in video games that involve the killing or other violence to human beings or the representation
   of human beings.

   8. You are to reside for a period of up to 6 months in a Residential Re-Entry Center in Rhode Island, or until a suitable
   residence is approved by probation, and must observe the rules of that facility. Residence in a treatment facility takes
   precedence over this condition.

   9. You must advise anyone using the monitored internet capable devices that those devices are being monitored by the
   Probation Office.

   10. You shall consent to share mental health information with probation.

   11. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
   Condition # 2, 4, 6), based on the ability to pay or availability of third-party payment.
                         Case 1:19-cr-10312-LTS Document 125 Filed 08/06/20 Page 7 of 7
AO 245B (Rev. /1)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page       6      of        6
 DEFENDANT: Matthew Haviland
 CASE NUMBER:              1 19 cr         10312        - 1     - LTS
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                  Fine                        Restitution
 TOTALS            $ 300.00                     $                                 $                           $


 G The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**                Restitution Ordered             Priority or Percentage




 TOTALS                                                             $                    0.00     $                 0.00



 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine       G restitution.
       G the interest requirement for the           G fine      G       restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
